Citation Nr: 0316597	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  03-08 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a 
November 1995 RO decision that denied service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Foster A. Glass, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran had active duty from June 1968 to October 1969.  
He died in October 1994.  The appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 RO decision that denied the 
appellant's claim that a November 1995 RO decision, denying 
service connection for the cause of the veteran's death, was 
clearly and unmistakably erroneous.


FINDING OF FACT

The RO's November 1995 decision that denied service 
connection for the cause of the veteran's death was not 
reasonably supported by the evidence that was of record at 
the time of the decision, the facts and applicable statutory 
and regulatory provisions existing at that time were ignored 
and/or incorrectly applied.


CONCLUSION OF LAW

The November 1995 RO decision that denied service connection 
for the cause of the veteran's death was clearly and 
unmistakably erroneous; the criteria for service connection 
for the cause of the veteran's death have been met.  38 
U.S.C.A. §§ 1310, 7105 (West 1991); 38 C.F.R. §§ 3.105(a), 
3.312 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra. 

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, in that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

The appellant has entered a claim of CUE in the November 1995 
RO decision that denied service connection for the cause of 
the veteran's death.  The RO denied this claim in a March 
2002 decision; the RO has accepted that there is a notice of 
disagreement, but has not had the opportunity to issue a 
statement of the case.  The Board assumes jurisdiction, on 
permission of the Vice Chairman, of the CUE issue.

The November 1995 RO decision denying service connection for 
the cause of death is clearly and unmistakably erroneous.  

In February 1970, the veteran was granted service connection 
for a disability that was characterized as a convulsive 
disorder, probably secondary to a concussion anxiety 
reaction.  The assigned Diagnostic Code was 8045-8901.  

In June 1971, the aforementioned service-connected disability 
was re-characterized as a chronic brain syndrome, secondary 
to trauma with an anxiety reaction and convulsive reaction.  
Diagnostic Code 9307 was then employed.  The RO granted 
service connection for a psychiatric disorder in this rating 
decision.

In October 1981, the RO characterized the disorder as a post-
traumatic generalized seizure disorder.  No attempt was made 
to sever service connection for the psychiatric disorder.  In 
February 1983, the RO denied service connection for a mental 
condition.  However, the decision made no reference to the 
fact that the veteran was service-connected for a psychiatric 
disorder or that the condition had not been severed.

The veteran's death certificate lists the cause of death as 
asphyxiation by hanging with an affective disorder as another 
significant condition.  The November 1995 RO decision, 
denying service connection for the cause of the veteran's 
death made absolutely no reference to the fact that the 
veteran had been service-connected for an anxiety reaction.  
Rather, the decision was limited to the fact that the seizure 
disorder played no role in the cause of death.

The November 1995 RO decision, denying service connection for 
the cause of death, was based on an absolute failure to 
consider the record; this constitutes CUE.  38 C.F.R. 
§ 3.105.  The veteran was service-connected for two 
neuropsychiatric disorders: brain syndrome and an anxiety 
reaction.  The cause of death was clearly associated with a 
psychiatric disorder, which, again, is service-connected.  As 
such, service connection for the cause of the veteran's death 
is granted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.





ORDER

The November 1995 RO decision denying service connection for 
the cause of the veteran's death was clearly and unmistakably 
erroneous; service connection for the cause of the veteran's 
death is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

